   Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 1 of 59




                             UNITED STATES DISTRICT COURT
                                       FOR THE
                               DISTRICT OF CONNECTICUT



 ELIZABETH GREEN                                              CIVIL ACTION NO: 3:19CV50
      Plaintiff,

                 v.

 JOSHUA TRANSPORTATION, LLC AND                               Date: January 10, 2019
 MARCELO ZAPATA,

         Defendants.


                                    NOTICE OF REMOVAL

       To the Judges of the United States District Court for the District of Connecticut, the

defendants, Joshua Transportation, LLC and Marcelo Zapata, hereby file this Notice of Removal

pursuant to 28 U.S.C. § 1332, 28 U.S.C. § 1441, and 28 U.S.C. § 1446 and, in support thereof,

respectfully states:

       1.       On December 12, 2018, Ingrid Paredes on behalf of the defendant, Joshua

Transportation, LLC, received a copy of the Summons and Complaint via certified mail for this

matter. (See Affidavit of Ingrid Parades attached as Exhibit A.) On December 18, 2018, Ingrid

Paredes on behalf of the defendant, Marcelo Zapata, received a copy of the Summons and

Complaint via certified mail for this matter. (See Affidavit of Ingrid Parades attached as Exhibit

A.) On December 10, 2018, the Complaint and Summons for this matter were filed in the

Superior Court for the Judicial District of Fairfield at Bridgeport entitled: Elizabeth Green v.

Joshua Transportation, LLC, et al, with docket number FST-CV-XX-XXXXXXX-S (hereinafter

"State Action") returnable December 25, 2018, a copy of which, along with the Return of
                                           1
                              MORRISON MAHONEY LLP • COUNSELLORS AT LAW
               FOUR STAMFORD PLAZA, SUITE 403, 107 ELM STREET • STAMFORD, CONNECTICUT 06902
                                       (203) 965-4900 • JURIS NO. 436691
    Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 2 of 59




Service and Supplemental Return of Service, is attached hereto as Exhibit B. The plaintiff filed

with the court the Return of Service' on December 10, 2018 indicating that a true and attested

copy of the Summons and Complaint was left at the Commissioner of Motor Vehicles for the

State of Connecticut at least 12 days before the session of the Court to which this writ is

returnable and afterwards a true and attested copy of the within original writ, summons,

complaint and amount in demand was deposited in the post office, postage prepaid, certified

mail, return receipt requested to Joshua Transportation, LLC and Marcelo Zapata, both with an

address of 7211 Royal Fern Circle, Apt 304, Manassas, VA 20111.                     The plaintiff filed a

supplemental return on December 21, 2018 verifying that on December 17, 2018 the marshal

received the certified green card return receipt #7017 1000 0000 2875 1263 addressed to Joshua

Transportation, LLC from the U.S. Postal Service. The return of service and supplemental

return of service do not indicate the date defendants received the Summons and Complaint.

         2.      In the Complaint, the Plaintiff alleges in the First Count negligence against

Marcello Zapata for the manner in which he was operating his motor vehicle and negligence

against Joshua Transportation, LLC for vicarious liability. The plaintiff further alleges in the

Second        Count    recklessness      against      Marcello         Zapata.   These    allegations   of

negligence/recklessness arise out of an alleged automobile accident occurring on or about

August 28, 2018 on 1-95 in Milford, Connecticut.




1 The Return of Service is dated December 3, 2018.
                                                          2
                                 MORRISON MAHONEY LLP • COUNSELLORS AT LAW
                 FOUR STAMFORD PLAZA, SUITE 403, 107 ELM STREET • STAMFORD, CONNECTICUT 06902
                                           (203) 965-4900 • JURIS NO. 436691
    Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 3 of 59




       3.      This action involves citizens of different states.          At all times relevant, the

Plaintiff is a resident of the City of Bridgeport, State of Connecticut.               (See Exhibit B,

Summons).

       4.      The defendant, Joshua Transportation, LLC, is a foreign limited liability

company formed in the State of Virginia with a principal business address located at 9723

Lomond Drive, Manassas, VA 20109 former located at 7211 Royal Fern Circle, Apt 304

Manassas, VA 20111 and the defendant, Marcelo Zapata, is a resident of Manassas, VA. (See

Exhibit A, Affidavit of Ingrid Paredes, and Exhibit B, Summons). Attorney Gina M. Hall has

filed a notice of appearance on behalf of Joshua Transportation, LLC and Marcelo Zapata, a

copy of which is attached hereto as Exhibit C.

       5.      Upon information and belief, and based on the allegations in the Plaintiffs

Complaint, the amount in controversy in this action is likely in excess of Seventy-Five

Thousand Dollars ($75,000.00), exclusive of interest and costs.             The Plaintiff's Complaint

alleges that the defendant, Marcelo Zapata, while operating a motor vehicle in the left hand lane

of 1-95 in Milford, Connecticut struck plaintiff's vehicle which was travelling in the center lane

of 1-95 causing plaintiff to sustain injuries which are serious, painful and permanent in nature

including an acute musculoligamentous strain of the cervical and lumbosacral spine; anxiety and

a general shock to her nervous system. (Exhibit B, Complaint, First Count, Paragraphs 2, 4 and

5.) The complaint also alleges plaintiff incurred expenses for medical care and attention and

may continue to do so in the future. (Exhibit B, Complaint, First Count, Paragraph 6.) The

complaint further alleges plaintiff sustained a loss of earnings to her financial detriment.

                                                      3
                              MORRISON MAHONEY LLP • COUNSELLORS AT LAW
               FOUR STAMFORD PLAZA, SUITE 403, 107 ELM STREET • STAMFORD, CONNECTICUT 06902
                                       (203) 965-4900 • JURIS NO. 436691
   Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 4 of 59




(Exhibit B, Complaint, First Count, Paragraph 7.) The complaint further alleges that plaintiff's

ability to enjoy and carryout life's activities has been impaired. (Exhibit B, Complaint, First

Count, Paragraph 8.)     The complaint further alleges recklessness as to Defendant Marcelo

Zapata wherein plaintiff is seeking double or treble damages pursuant to Connecticut General

Statute section 14-295. (Exhibit B, Complaint, Second Count, Paragraph 8 and Amount in

Demand.)

       6.      The State Action is a civil action of which this Court has original jurisdiction

under 28 U.S.C. § 1332 because (1) the place of formation and principal place of business of the

limited liability company, Joshua Transportation, LLC, and the citizenship of the individual

defendant, Marcelo Zapata, are wholly diverse from the citizenship of the Plaintiff; and (2) the

amount in controversy, exclusive of interest and costs, likely exceeds Seventy-Five Thousand

Dollars ($75,000.00). Removal of this action to this Court is proper pursuant to 28 U.S.C. §

1441 et seq.

       7.      Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is filed with this Court

within thirty (30) days after receipt by the defendants, Joshua Transportation, LLC and Marcelo

Zapata, of the Summons and Complaint setting forth the claims for relief upon which the action

is based.

       8.      The Defendants have complied with the procedural requirements for removal as

set forth in 28 U.S.C. § 1446.




                                                      4
                              MORRISON MAHONEY LLP • COUNSELLORS AT LAW
               FOUR STAMFORD PLAZA, SUITE 403, 107 ELM STREET • STAMFORD, CONNECTICUT 06902
                                       (203) 965-4900 • JURIS NO. 436691
   Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 5 of 59




       9.       The Superior Court for the Judicial District of Fairfield at Bridgeport is located

within the District of Connecticut, and, therefore, venue is proper pursuant to 28 U.S.C. § 86,

because it is the "district and division embracing the place where such action is pending." 28

U.S.C. § 1441(a).

       10.      A copy of the written notice required by 28 U.S.C. § 1446(d) is attached hereto

as Exhibit D.

       WHEREFORE, the Defendants respectfully remove this action from the Superior Court

of Connecticut, Judicial District of Fairfield at Bridgeport, to this Court pursuant to 28 U.S.C. §

1332 and U.S.C. § 1441.

                                                        DEFENDANTS,
                                                        JOSHUA TRANSPORTATION, LLC AND
                                                        MARCELO ZAPATA


                                                By: Is/ Gina M Hall
                                                    Gina M. Hall
                                                    ghall@morrisonmahoney.com
                                                    ct26885
                                                    Morrison Mahoney LLP
                                                    One Constitution Plaza, 10th Floor
                                                    Hartford, CT 06103-1810
                                                    Phone: 860-616-4441
                                                    Fax:      860-244-3800




                                                       5
                               MORRISON MAHONEY LLP • COUNSELLORS AT LAW
                FOUR STAMFORD PLAZA, SUITE 403, 107 ELM STREET • STAMFORD, CONNECTICUT 06902
                                        (203) 965-4900 • JURIS NO. 436691
   Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 6 of 59




                                         CERTIFICATION

        I hereby certify that on this same date, a copy of the foregoing was filed electronically
and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent
by e-mail to all parties by operation of the Court's electronic filing system or by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may
access this filing through the Court's CM/ECF System.


       The foregoing was further served by U.S. Mail, postage pre-paid, to:


Counsel for Plaintiff
Attorney Joseph DeLucia
DeLucia & Levine, LLC
1875 Park Avenue
Bridgeport, CT 06604

                                                             Is! Gina M Hall
                                                            Gina M. Hall (CT26885)




                                                      6
                              MORRISON MAHONEY LLP • COUNSELLORS AT LAW
               FOUR STAMFORD PLAZA, SUITE 403, 107 ELM STREET • STAMFORD, CONNECTICUT 06902
                                       (203) 965-4900 • JURIS NO. 436691
Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 7 of 59




              EXHIBIT A
 Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 8 of 59




                         UNITED STATES DISTRICT COURT
                                   FOR THE
                           DISTRICT OF CONNECTICUT



ELIZABETH GREEN                                            CIVIL ACTION NO: CASENUMBER
     Plaintiff,

             v.

JOSHUA TRANSPORTATION, LLC AND                            Date: January 8, 2019
MARCELO ZAPATA,

      Defendants.


                                         AFFIDAVIT

 I, Ingrid Paredes, have personal knowledge of the facts contained herein;

 1.    I am over the age of 18 and I understand the obligations of an oath;

 2.    I am the wife of Marcelo Zapata and co-owner of Joshua Transportation, LLC;

 3.    Marcelo Zapata is a co-owner of Joshua Transportation, LLC;

 4.     Joshua Transportation LLC was formed in the State of Virginia and has a principal
 place of business located at 9723 Lomond Drive, Manassas, VA 20109 formerly located at
 7211 Royal Fern Circle, Apt 304, Manassas, VA 20111;

 5.    I picked-up/received a certified mail envelope at the U.S. Post Office in Manassas,
 VA addressed to Joshua Transportation, LLC, tracking number 70171000000028751263, on
 December 12, 2018 which contained a Summons and Complaint entitled Elizabeth Green v.
 Joshua Transportation, LLC and Marcelo Zapata. (See attached notice from the U.S. Postal
 Service marked as Exhibit A.);

 6.     I also picked-up/received a certified mail envelope at the U.S. Postal Office in
 Manassas, VA addressed to Marcelo Zapata, tracking number 70171000000028750006, on
 December 18, 2018 on Marcelo Zapata's behalf which contained a Summons and Complaint
 entitled Elizabeth Green v. Joshua Transportation, LLC and Marcelo Zapata. (See attached
 notice from the U.S. Postal Service marked as Exhibit A.);


                                                  1
                          MORRISON MAHONEY LLP • COUNSELLORS AT LAW
           FOUR STAMFORD PLAZA, SUITE 403, 107 ELM STREET • STAMFORD, CONNECTICUT 06902
                                   (203) 965-4900 • JURIS NO. 436691
 Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 9 of 59




   7.   The information contained in this Affidavit is true and accurate to the best of my
   knowledge and belief.



                                                          B                               rrY   (RiZr'6
                                                                                a g des




Subscribed and sworn to before me this                ()q     day of January, 2019.



/1610,14/.(k
Notaty Public
My Commission Expires on        0e31/2c).2g
                         WAWA GLNEYKOVIVINU
                              NOTARY PUMA
                               REG. 11177432
                       00114.1014l4 EALIM Cf 1111011114
               ISYCOMMGSIONEXPIRES




                                                              2
                              MORRISON MAHONEY LLP • COUNSELLORS AT LAW
             FOUR STAMFO.RD PLAZA, SUITE 403, 107 ELM STREET • STAMFORD, CONNECTICUT 06902
                                            (203) 965-4900 • JURIS NO. 436691
Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 10 of 59




              EXHIBIT A
Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 11 of 59
                                                                                     .dl LTE (T),


                                                               usps.com




                                     [ Add a tracking number




                                                    70171000000028751263

                                                    Delivered:
                                                    MANASSAS, VA 20111 on
                                                    December 12, 2018 at 5:00 pm



                                                                                              X
                                                     70171000000028750006

                                                     Delivered:
                                                     MANASSAS, VA 20111 on
                                                     December 18, 2018 at 12:39...




                                                     0    UPDATED 1,712019 1;10 PM
Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 12 of 59




               EXHIBIT B
                           Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 13 of 59

SUMMONS - CIVIL                                                          STATE OF CONNECTICUT
JD-CV-1 Rev. 6.11
C.G.S. §§ 61-346, 51-347. 51-349, 51-350, 52-45a,                          SUPERIOR COURT                                                See page 2 for instructions
52-48, 52-259, P.B. Secs. 3-1 through 3-21, 8.1                                    wWW.JUd.ct.gov

rml "X" if amount, legal interest or property in demand, not including interest and                                       TO: Any proper officer; BY AUTHORITY OF THE
'---' costs is less than $2,500.                                                                                          STATE OF CONNECTICUT, you are hereby
      "X" if amount, legal interest or property in demand, not including interest and                                     commanded to make due and legal service of
      costs is $2,500 or more.                                                                                            this Summons and attached Complaint,
❑     "X" if claiming other relief in addition to or in lieu of money or damages.

Address of court clerk where writ and other papers shall be filed (Number, street. town and zip code)       Telephone number of clerk (with   Return Date (Must be a Tuesday)
(C.G.S. §§ 51-346, 51-350)                                                                                  area code)
1061 MAIN STREET, BRIDGEPORT, CT 06604                                                                      ( 203 )579-6527                   DECEMBER                      25 , 2 018
                                                                                                                                                     Month            -)Tay`    Year
El Judicial District                                          At (Town in which writ is returnable) (O,G S. §§ 51-346, 51-349)                Case type code (See list on page 2)
                                       G.A.
❑    Housing Session                Li Number:               FAIRFIELD AT BRIDGEPORT                                                           Major; V                Minor: 01
For the Plaintiff(s) please enter the appearance of:
Name and address of attorney, law firm or plaintiff if self-represented (Number, street, town and zip code)                                   Julia number (to be entered by attorney only)
DE LUCIA & LEVINE, LLC, 1875 PARK AVENUE, BRIDGEPORT, CT 06604                                                                                423900
Telephone number (with area code)                            Signature of Plaintiff (If self-represented)
( 203 ) 331-1900

Number of Plaintiffs: '1                     Number of Defendants: 2                                Form JD-CV-2 attached for additional parties
      Par-ties           Name (Last, First, Middle Initial) and Address of Each party (Number; Street; P.O. Box; Town; State; Zip; Country, if not USA)
      First            Name:      GREEN, ELIZABETH                                                                                                                                    P-01
     Plaintiff         Address: 262 GODDARD AVENUE, BRIDGEPORT, CT 06610

                       Name:                                                                                                                                                          P-02
    Additional
                       Address:
     Plaintiff

                       Name: JOSHUA TRANSPORTATION, LLC                                                                                                                               D-50
      First
    Defendant          Address: 7211 ROYAL FERN CIRCLE, APT, 304, MANASSAS, VA 20111

                       Name: ZAPATA, MARCELO                                                                                                                                          D-51
    Additional
                       Address: 7211 ROYAL FERN CIRCLE, APT. 304, MANASSAS, VA 20111
    Defendant

                       Name:                                                                                                                                                          D-52
    Additional
                       Address:
    Defendant

                       Name:                                                                                                                                                          D-53
    Additional
                       Address:
    Defendant

Notice to Each Defendant
1. YOU ARE BEING SUED. This paper is a Summons in a lawsuit. The complaint attached to these papers states the claims that each plaintiff is making
    against you in this lawsuit.
2. To be notified of further proceedings, you or your attorney must file a form called an "Appearance" with the clerk of the above-named Court at the above
   Court address on or before the second day after the above Return Date. The Return Date is not a hearing date. You do not have to come to court on the
   Return Date unless you receive a separate notice telling you to come to court.
3. If you or your attorney do not file a written "Appearance" form on time, a judgment may be entered against you by default. The "Appearance" form may be
   obtained at the Court address above or at www.jud.ct.gov under "Court Forms."
4. If you believe that you have insurance that may cover the claim that is being made against you in this lawsuit, you should immediately contact your
   insurance representative. Other action you may have to take is described in the Connecticut Practice Book which may be found in a superior court law
   library or on-line at www.jud.ct,gov under "Court Rules."
5. If you have questions about the Summons and Complaint, you should talk to an attorney quickly. The Clerk of Court is not allowed to give advice on
   legal questions.
                                                                                                                                           Date signed
Signed (Sign and "X" proper box)
                                                                Ell
                                                               Commissioner of the
                                                               Superior Court
                                                                                   Name of Person Signing at Left
                                                                                   JOSEPH DE LUCIA                                         12/03/2018
                                                                ❑     Assistant Clerk
If this Summons is signed by a Clerk:                                                                                                                    For Court Use Only
a, The signing has been done so that the Plaintiff(s) will not be denied access to the courts.                                                    File Date
b. It is the responsibility of the Plaintiff(s) to see that service is made in the manner provided by law.
C. The Clerk is not permitted to give any legal advice in-connection with any lawsuit,
d. The Clerk signing this Summons at the request of the Plaintiff(s) is not responsible in any way for any errors or omissions
    in the Summons, any allegations contained in the Complaint, or the service of the Summons or Complaint.
I certify I have read and          Signed (Seil-Represented Plaintiff)                                                   Date
understand the above:
Name and address of person recognized to prosecute in the amount of $250
V.T. INTELISANO, 1876 PARK AVENUE, BRIDGEPORT, CT 06604
Signed (Official taking recognizance;     proper box)                                     121 (1
                                                                                              . Commissioner of the      Date                    Docket Number
                                                                                                 Superior Court
                                                                                          Li Assistant Clerk             12/03/2018

                                                                                    (Page 1 of 2)
                          Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 14 of 59




                             RET. 4TH TUESDAY, DECEMBER, 2018                        SUPERIOR COURT

                             ELIZABETH GREEN                                         J.D. OF FAIRFIELD

                             VS.                                                     AT BRIDGEPORT

                             JOSHUA TRANSPORTATION, LLC
                             AND MARCELO ZAPATA                                      DECEMBER 3, 2018

                                                                COMPLAINT

                             FIRST COUNT:

                                    1.      On or about August 28, 2018 at approximately 10:48 p.m., the

                             Plaintiff, Elizabeth Green, was the operator of a motor vehicle which was

                             proceeding south in the center lane of travel on Interstate 95, a public highway, in

                             Milford, Connecticut.

                                   2.       At that time, the Defendant, Joshua Transportation, LLC, was the

                             owner of a motor vehicle operated by the Defendant, Marcelo Zapata, which was

                             proceeding south in the left lane of travel also on Interstate 95 in Milford,

                             Connecticut.

                                   3.       At all times mentioned herein, the Defendant, Marcelo Zapata, was

                             the agent, servant, and/or employee of the Defendant, Joshua Transportation,

                             LLC, and he was acting within the course and         scope of his agency and/or

                             employment.


De Lucia & Levine, LLC
    1876 Park Avenue
  Bridgeport, CT 06604


  Phone: (203) 331-1900


  Juris #423900
                          Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 15 of 59




                                       4.   As the Plaintiffs vehicle was proceeding south in the center lane of

                             travel, it was struck on the left side by the vehicle operated by the Defendant,

                             Marcelo Zapata, which entered the center lane of travel from the left lane of

                             travel.

                                       5.   As a result thereof, the Plaintiff, Elizabeth Green, suffered injuries

                             of a serious, painful and permanent nature in that she sustained an acute

                             musculoligamentous strain of the cervical and lumbosacral spine; anxiety and a

                             general shock to her nervous system.

                                       6.   As a result, the Plaintiff incurred expenses for medical care and

                             attention and may continue to do so in the future.

                                       7.   In addition, the Plaintiff sustained a loss of earnings to her financial

                             detriment.

                                       8.   Furthermore, the Plaintiffs ability to enjoy and carryout life's

                             activities has been impaired.

                                       9.   The injuries and damages suffered by the Plaintiff were a result of

                             the negligence and carelessness of the Defendants acting through the

                             Defendant, Marcelo Zapata, in that he failed to keep his vehicle under proper

                             control; in that he failed to keep a proper lookout; in that he failed to stop and/or

                             turn his motor vehicle in time to avoid a collision; in that he failed to sound his

De Lucia & Levine, LLC
    1876 Park Avenue
  Bridgeport, CT 06604


  Phone: (203) 331-1900


  Juris #423900
                          Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 16 of 59




                             horn or give any timely signal or warning of his approach; in that he operated his

                             vehicle at an unreasonable, improper and excessive rate of speed in violation of

                             §14-218a of the Connecticut General Statutes; in that he made an unsafe lane

                             change in violation of §14-236 of the Connecticut General Statutes; and in that

                             he failed to brake in a timely manner.



                             SECOND COUNT:

                                       1.   On or about August 28, 2018 at approximately 10:48 p.m., the

                             Plaintiff, Elizabeth Green, was the operator of a motor vehicle which was

                             proceeding south in the center lane of travel on Interstate 95, a public highway, in

                             Milford, Connecticut.

                                       2.   At that time, the Defendant, Marcelo Zapata, was the operator of a

                             motor vehicle which was proceeding south in the left lane of travel also on

                             Interstate 95 in Milford, Connecticut.

                                       3.   As the Plaintiff's vehicle was proceeding south in the center lane of

                             travel, it was struck on the left side by the vehicle operated by the Defendant,

                             Marcelo Zapata, which entered the center lane of travel from the left lane of

                             travel.



De Lucia & Levine. LLC
   1875 Park Avenue
  Bridgeport, CT 06604


  Phone: (203) 331-1900



  Juris #423900
                         Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 17 of 59




                                   4.     As a result thereof, the Plaintiff, Elizabeth Green, suffered injuries

                            of a serious, painful and permanent nature in that she sustained an acute

                            musculoligamentous strain of the cervical and lumbosacral spine; anxiety and a

                            general shock to her nervous system.

                                   5.     As a result, the Plaintiff incurred expenses for medical care and

                            attention and may continue to do so in the future.

                                   6.     In addition, the Plaintiff sustained a loss of earnings to her financial

                            detriment.

                                   7.     Furthermore, the Plaintiff's ability to enjoy and carryout life's

                            activities has been impaired.

                                   8.     The injuries and damages suffered by the Plaintiff were a result of

                            the recklessness of the Defendant, Marcelo Zapata, in that he            deliberately

                            and/or with reckless disregard, operated said vehicle at an unreasonable,

                            improper and excessive rate of speed having regard to the curves, width, traffic

                            and use of said highway and the intersection of said streets and the weather

                            conditions then and there existing in violation of §14-218a of the Connecticut

                            General Statutes which was a substantial factor in causing the Plaintiffs injuries.

                                  Wherefore, the Plaintiff claims monetary damages within the jurisdiction of

                           the Court.

De Lucia & Levine, LLC
    1875 Park Avenue
  Bridgeport, CT 06604

  Phone: (203)331-1900


  Juris #423900
                           Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 18 of 59




                                                               THE PLAINTIFF



                                                                JOSEPH DE LUCIA
                                                                DE LUCIA & LEVINE, LLC
                                                                1875 Park Avenue
                                                                Bridgeport, CT 06604
                                                                (203) 331-1900
                                                                Juris No. 423900




De Lucia & Levine, LLe
    1875 Park Avenue
  Ovidgersort. CT 0600.i


  Phone: (2031331 •191/0


  .3uris #423900
                           Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 19 of 59




                              RET. 4TH TUESDAY, DECEMBER, 2018                     SUPERIOR COURT

                              ELIZABETH GREEN                                     J.D. OF FAIRFIELD

                              VS.                                                 AT BRIDGEPORT

                              JOSHUA TRANSPORTATION, LLC
                              AND MARCELO ZAPATA                                  DECEMBER 3, 2018


                                                          AMOUNT IN DEMAND

                                    The amount, legal interest or property in demand is FIFTEEN THOUSAND

                              AND NO/100 ($15,000.00) DOLLARS or more exclusive of interest and costs.

                                    The Plaintiff claims double or treble damages pursuant to Connecticut

                              General Statutes §14-295 as to the Defendant, Marcelo Zapata, only.

                                                                     THE PLAINTIFF


                                                                     By
                                                                      JOSEPH DE LUCIA
                                                                      DE LUCIA & LEVINE, LLC
                                                                      1875 Park Avenue
                                                                      Bridgeport, CT 06604
                                                                      (203) 331-1900
                                                                      Juris No. 423900




Da Lutist S.: Levine,

   tirtdg,port.   081504


  Mon,' 2031 n31-19ao



  Jtirts #423900
   Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 20 of 59




                           OFFICER'S RETURN TO COURT

STATE OF CONNECTICUT:
                   : SS. WETHERSFIELD                         DECEMBER 3, 2018
COUNTY OF HARTFORD :



       Then and by virtue hereof and by direction of the Plaintiffs attorney, I
made due and legal service upon the within named non-resident Defendant,
JOSHUA TRANSPORTATION, LLC, by leaving a true and attested copy of the
within original WRIT SUMMONS-CIVIL, COMPLAINT, AMOUNT IN DEMAND, at
the office of the Commissioner of Motor Vehicles for the State of Connecticut, at
least twelve days before the session of the Court to which this writ is returnable.
Said Commissioner of Motor Vehicles of the State of Connecticut is the duly
authorized agent and attorney for the within named non-resident Defendant.


      And then thereafter and by virtue hereof and by direction of the Plaintiffs
attorney, I made due and legal service upon the within named non-resident
Defendant, MARCELO ZAPATA, by leaving a true and attested copy of the
within original WRIT SUMMONS-CIVIL, COMPLAINT, AMOUNT IN DEMAND, at
the office of the Commissioner of Motor Vehicles for the State of Connecticut, at
least twelve days before the session of the Court to which this writ is returnable.
Said Commissioner of Motor Vehicles of the State of Connecticut is the duly
authorized agent and attorney for the within named non-resident Defendant,




                                                                                 1
  Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 21 of 59




      And afterwards, I deposited in the Post Office, postage paid, certified mail,
return receipt requested, a true and attested copy of the within original WRIT
SUMMONS-CIVIL, COMPLAINT, AMOUNT IN DEMAND, with my doings
thereon endorsed, addressed to the within named non-resident Defendant,
JOSHUA TRANSPORTATION, LLC, 7211 ROYAL FERN CIRCLE, APT. 304,
MANASSAS, VA 20111.
                      SUPPLEMENTAL RETURN TO FOLLOW


      And afterwards, I deposited in the Post Office, postage paid, certified mail,
return receipt requested, a true and attested copy of the within original WRIT
SUMMONS-CIVIL, COMPLAINT, AMOUNT IN DEMAND, with my doings
thereon endorsed, addressed to the within named non-resident Defendant,
MARCELO ZAPATA, 7211 ROYAL FERN CIRCLE, APT. 304, MANASSAS, VA
20111.
                   SUPPLEMENTAL RETURN TO FOLLOW

      The within is the original WRIT SUMMONS-CIVIL, COMPLAINT,
AMOUNT IN DEMAND, with my doings thereon endorsed.


                                               ATT



FEES:
SERVICE:      $ 60.00                          JOHN   EPI   R.
TRAVEL:          9.00                          STAT MARSHA
PAGES:          28.00                          HAR FORD COU Y
DMV:            40,00
POSTAGE:        22.00
ENDORSEMENTS:    5.20

TOTAL:             $164.20



                                                                                 2
   Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 22 of 59




                        SUPPLEMENTAL RETURN


RETURN DATE: DECEMBER 25, 2018               : SUPERIOR COURT


GREEN, ELIZABETH                             : JD OF FAIRFIELD

VS.                                          : AT BRIDGEPORT


JOSHUA TRANSPORTATION, LLC                  : DECEMBER 3, 2018
ZAPATA, MARCELO


      And afterwards, on the 17th day of December, 2018, I received the
annexed certified green card return receipt 7017 1000 0000 2875 1263
addressed to JOSHUA TRANSPORTATION, LLC, 7211 ROYAL FERN CIRCLE,
APT. 304, MANASSAS, VA 20111 from the U.S. Postal Service.

                                          ATTEST:




                                          JOH    L ITO, JR.
                                          STATE M RSHAL
                                          HARTFO D COUNTY
Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 23 of 59




                        NII
                   9590 941In4121 8248 7358 26
                                                             I 1111I                  First-Class Mail
                                                                                      Postage & Fees Paid
                                                                                      LISPS
                                                                                      Permit No. G-10




                 United States    • Sender. Please print your name, address, and ZIP+41) in this box*
                 Postal Service
                                            State Marshal's Office
                                               69 Walnut Street
                                                 P.O. Box 305
                                          New Britain, CT 06050-0305
                                        PLEASE RETURN AFTER 7 DAYS


              sci-o3osoE
Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 24 of 59




                  vS     phRi0A,ti#E,rmssfit70,„                        ,PaiMPI:ErE1111$ SECTION ON t EL*FRY ;                      „
                                                                                 •
                   • Complete items 1, 2, and 3.                          A. Stgnatu
                                                                                                                          ❑ Agent
                   a Print your name and address on the reverse
                     so that we can return the card to you.                                                               o Addressee
                                                                          B. -Recei       yo(Pn       N               C. Date of Delivery
                   • Attach this card to the back of the mailpiece,
                     or on the front If space permits.
                   1. Article Addressed to:                               D. Issdelivery address different from item 1? 0 Yes
                                                                             If YES, enter delivery address below:      0 No

                       Joshua Transportation, LLC
                       7211 Royal Fern Circle, Apt. 304
                       Manassas, VA 20111

                                                                        3. Seri e Type                            o Priority Mail Express)


                         IIII11111111111111
                                         11111
                                             1111I 1111
                          959Q 9402 4421 8248 7358 26
                                                     11
                                                                        0 Ad Signature
                                                                        ra
                                                                            ult Signature Restricted Delivery
                                                                                 ed Man
                                                                        o Certified Mail Restricted Delivery
                                                                                                                    Registered
                                                                                                                  0 Registered Mail Restricted
                                                                                                                    D=elivery
                                                                                                                  0 Return Receipt for
                                                                        o Collect on Delivery                       Merchandise
                       Arfiria ittiimhArfrrans(er from service label)   0 Collect on Delivery Restricted Deliver; 0 Signature Confirmation",
                                                                                                                  0 Signature Confirmation
                         7017 1000 0000 2875 1263                                  Mail Restricted Defivery         Restricted Delivery


                   PS Form 3811, July 2015 PSN 7530-02-000-9053                                                Domestic Return Receipt
Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 25 of 59




               EXHIBIT C
                           Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 26 of 59


APPEARANCE                                                                    STATE OF CONNECTICUT
JD-CL-12 Rev. 1-12                                                                                                                            Instructions — See Back/Page 2
P.B. §§ 3-1 thru 3-6, 3-8, 10-13, 25A-2                                         SUPERIOR COURT
                                                                                        www.jud.ct.gov
Notice To Self-Represented Parties
A self-represented party is a person who represents himself or herself. If you are a self-
represented party and you filed an appearance before and you have since changed your address,
you must let the court and all attorneys and self-represented parties of record know that you have                                             Return date
changed your address by checking the box below:                                                                                                Dec-25-2018
piI  am filing this appearance to let the court and all attorneys and self-represented                                                         Docket number

   parties of record know that I have changed my address. My new address is below.                                                             FBT-CV-XX-XXXXXXX-S
Name of case (Full name of Plaintiff vs. Full name of Defendant)
GREEN, ELIZABETH v. JOSHUA TRANSPORTATION, LLC Et Al
              E                                             Address of Court (Number, street, town and zip code)
Judicial Housing     Small     Geographic
District Session Claims Area number
                                                    1061 MAIN                 STREET BRIDGEPORT, CT 06604
Scheduled Court date (Criminal/Motor Vehicle Matters)



Please Enter the Appearance of
Name of self-represented party (See "Notice to Self-Represented Parties" at top), or name of official, firm, professional corporation, or individual Juris number of attorney or firm
attorney

MORRISON MAHONEY LLP                                                                                                                                         404459
Mailing Address (Number, street) (Notice to attorneys and law firms - The address to which papers will be mailed from the   Post office box          Telephone number (Area code first)
court is the one registered or affiliated with your juris number. That address cannot be changed in this form.)

ONE CONSTITUTION PLAZA 10TH FLOOR                                                                                                                    860-616-4441
City/town                                         State       Zip code                  Fax number (Area code first)        E-mail address
HARTFORD                                           CT          06103                     860-244-3800                       ghall@morrisonmahoney.com
in the case named above for: (' x" one of the following parties; if this is a Family Matters case, also indicate the scope of your appearance)
  0 The Plaintiff (includes the person suing another person).
  0 All Plaintiffs.
  0 The following Plaintiff(s) only:
  0 The Defendant (includes the person being sued or charged with a crime).
  0 The Defendant for the purpose of the bail hearing only (in criminal and motor vehicle cases only).
  0 All Defendants.
  0 The following Defendant(s) only:
  0 Other (Specify):
 n   This is a Family Matters case and my appearance is for: ("x" one or both)
        0 matters in the Family Division of the Superior Court 0 Title IV-D Child Support matters
Note: If other counsel or a self-represented party has already filed an appearance for the party or parties "x'd" above, put
      an "x" in box 1 or 2 below:
1. 0 This appearance is in place of the appearance of the following attorney,
       firm or self-represented party on file (P.B. Sec. 3-8):
                                                                                    (Name and Juns Number)
2. 0 This appearance is in addition to an appearance already on file.
I agree to accept papers (service) electronically in this case under Practice Book Section 10-13                                                                 ❑ Yes          El No
Signed (Individual attorney or self-represented party)                                Name of person signing at left (Print or type)                            Date signed
O' 414750                                                                              GINA MARIE HALL                                                           Dec 21 2018
Certification
I certify that a copy of this document was mailed or delivered electronically or non-electronically on (date) Dec 21 2018        to all attorneys
and self-represented parties of record and that written consent for electronic delivery was received from all attorneys and self-represented
parties receiving electronic delivery.
Name and address of each party and attorney that copy was mailed or delivered to*                                      For Court Use Only
 DELUCIA & LEVINE         LLC   - 1875   PARK      AVENUE/BRIDGEPORT,             CT 06604




Signed (Signature of filer)                          Print or type name of person signing                 Date signed             Telephone number
O' 414750                                            GINA MARIE HALL                                      Dec 21 2018             860-616-4441
if necessary, attach an additional sheet or sheets with the name of each party and the address which the copy was mailed or delivered to.
               Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 27 of 59


                       Continuation of JDCL12 Appearance Form for FBT-CV-XX-XXXXXXX-S

                              Submitted By MORRISON MAHONEY LLP (404459)

                                Additional Party(ies) (Continued from JDCL12)


For these party(ies)

Pty# D-01 JOSHUA TRANSPORTATION, LLC

Pty# D-02 MARCELO ZAPATA

                                         ***** End of Party List *****
Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 28 of 59




               EXHIBIT D
 Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 29 of 59




 DOCKET NO.: FBT-CV18-6081512-S                        : SUPERIOR COURT

 ELIZABETH GREEN                                      : JUDICIAL DISTRICT OF FAIRFIELD

                 v.                                    : AT BRIDGEPORT

 JOSHUA TRANSPORTATION, LLC &                          : JANUARY 10, 2019
 MARCELO ZAPATA


             NOTICE OF FILING NOTICE OF REMOVAL IN FEDERAL COURT

        Pursuant to 28 U.S.C. §1446(d), the undersigned, on behalf of the defendants, Joshua

Transportation, LLC and Marcelo Zapata, hereby provides notice that they have filed a Notice of

Removal of this action in and to the United States District Court for the District of Connecticut.

A copy of the Notice of Removal is attached hereto as Exhibit A.

        According to 28 U.S.C. § 1446(d), this notice hereby effectuates removal of this action

thereby preventing any further action in the Superior Court.




                                                       DEFENDANTS,
                                                       JOSHUA TRANSPORTATION, LLC AND
                                                       MARCELO ZAPATA

                                               By: Is! Gina M Hall
                                                   Gina M. Hall 414750
                                                   ghall@morrisonmahoney.com
                                                   Morrison Mahoney LLP
                                                   One Constitution Plaza, 10th Floor
                                                   Hartford, CT 06103-1810
                                                   Phone: 860-616-4441
                                                   Fax:      860-244-3800




                            MORRISON MAHONEY LLP • COUNSELLORS AT LAW
                      ONE CONSTITUTION PLAZA, 10TH FLOOR, HARTFORD, CT 06103-1810
                                      860-616-4441 • JURIS NO. 404459
1426493v.1
 Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 30 of 59




                                CERTIFICATION OF SERVICE

        I hereby certify that a copy of the above was mailed or electronically delivered on this 10th
day of January, 2019 to all counsel and self-represented parties of record and that written consent
for electronic delivery was received from all counsel and self-represented parties of record who
were electronically served:


Joseph DeLucia
DeLucia & Levine LLC
1875 Park Avenue
Bridgeport, CT 06604
203-331-1900
Counselfor Plaintiff

                                        /s/Gina M. Hall (#414750)
                                          Gina M. Hall




                                                    2

                              MORRISON MAHONEY LLP• COUNSELLORS AT LAW
                        ONE CONSTITUTION PLAZA, 10TH FLOOR, HARTFORD, CT 06103-1810
                                        860-616-4441• JURIS NO. 404459
1426493v.1
   Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 31 of 59




                             UNITED STATES DISTRICT COURT
                                       FOR THE
                               DISTRICT OF CONNECTICUT



 ELIZABETH GREEN                                              CIVIL ACTION NO: CASEN1.3MBER
      Plaintiff,

                 v.

 JOSHUA TRANSPORTATION, LLC AND                               Date: January 10, 2019
 MARCELO ZAPATA,

         Defendants.


                                    NOTICE OF REMOVAL

        To the Judges of the United States District Court for the District of Connecticut, the

defendants, Joshua Transportation, LLC and Marcelo Zapata, hereby file this Notice of Removal

pursuant to 28 U.S.C. § 1332, 28 U.S.C. § 1441, and 28 U.S.C. § 1446 and, in support thereof,

respectfully states:

        1.      On December 12, 2018, Ingrid Paredes on behalf of the defendant, Joshua

Transportation, LLC, received a copy of the Summons and Complaint via certified mail for this

matter. (See Affidavit of Ingrid Parades attached as Exhibit A.) On December 18, 2018, Ingrid

Paredes on behalf of the defendant, Marcelo Zapata, received a copy of the Summons and

Complaint via certified mail for this matter. (See Affidavit of Ingrid Parades attached as Exhibit

A.) On December 10, 2018, the Complaint and Summons for this matter were filed in the

Superior Court for the Judicial District of Fairfield at Bridgeport entitled: Elizabeth Green v.

Joshua Transportation, LLC, et al, with docket number FST-CV-XX-XXXXXXX-S (hereinafter

"State Action") returnable December 25, 2018, a copy of which, along with the Return of
                                           1
                              MORRISON MAHONEY LLP • COUNSELLORS AT LAW
               FOUR STAMFORD PLAZA, SUITE 403, 107 ELM STREET • STAMFORD, CONNECTICUT 06902
                                       (203) 965-4900 • JURIS NO. 436691
   Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 32 of 59




Service and Supplemental Return of Service, is attached hereto as Exhibit B. The plaintiff filed

with the court the Return of Service' on December 10, 2018 indicating that a true and attested

copy of the Summons and Complaint was left at the Commissioner of Motor Vehicles for the

State of Connecticut at least 12 days before the session of the Court to which this writ is

returnable and afterwards a true and attested copy of the within original writ, summons,

complaint and amount in demand was deposited in the post office, postage prepaid, certified

mail, return receipt requested to Joshua Transportation, LLC and Marcelo Zapata, both with an

address of 7211 Royal Fern Circle, Apt 304, Manassas, VA 20111.                     The plaintiff filed a

supplemental return on December 21, 2018 verifying that on December 17, 2018 the marshal

received the certified green card return receipt #7017 1000 0000 2875 1263 addressed to Joshua

Transportation, LLC from the U.S. Postal Service. The return of service and supplemental

return of service do not indicate the date defendants received the Summons and Complaint.

         2.      In the Complaint, the Plaintiff alleges in the First Count negligence against

Marcello Zapata for the manner in which he was operating his motor vehicle and negligence

against Joshua Transportation, LLC for vicarious liability. The plaintiff further alleges in the

Second        Count    recklessness      against      Marcello         Zapata.   These    allegations   of

negligence/recklessness arise out of an alleged automobile accident occurring on or about

August 28, 2018 on 1-95 in Milford, Connecticut.




1 The Return of Service is dated December 3, 2018.
                                                          2
                                 MORRISON MAHONEY LLP • COUNSELLORS AT LAW
                 FOUR STAMFORD PLAZA, SUITE 403, 107 ELM STREET • STAMFORD, CONNECTICUT 06902
                                           (203) 965-4900 • JURIS NO. 436691
   Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 33 of 59




       3.      This action involves citizens of different states.          At all times relevant, the

Plaintiff is a resident of the City of Bridgeport, State of Connecticut.              (See Exhibit B,

Summons).

       4.      The defendant, Joshua Transportation, LLC, is a foreign limited liability

company formed in the State of Virginia with a principal business address located at 9723

Lomond Drive, Manassas, VA 20109 former located at 7211 Royal Fern Circle, Apt 304

Manassas, VA 20111 and the defendant, Marcelo Zapata, is a resident of Manassas, VA. (See

Exhibit A, Affidavit of Ingrid Paredes, and Exhibit B, Summons). Attorney Gina M. Hall has

filed a notice of appearance on behalf of Joshua Transportation, LLC and Marcelo Zapata, a

copy of which is attached hereto as Exhibit C.

       5.      Upon information and belief, and based on the allegations in the Plaintiff's

Complaint, the amount in controversy in this action is likely in excess of Seventy-Five

Thousand Dollars ($75,000.00), exclusive of interest and costs.            The Plaintiff's Complaint

alleges that the defendant, Marcelo Zapata, while operating a motor vehicle in the left hand lane

of 1-95 in Milford, Connecticut struck plaintiff's vehicle which was travelling in the center lane

of 1-95 causing plaintiff to sustain injuries which are serious, painful and permanent in nature

including an acute musculoligamentous strain of the cervical and lumbosacral spine; anxiety and

a general shock to her nervous system. (Exhibit B, Complaint, First Count, Paragraphs 2, 4 and

5.) The complaint also alleges plaintiff incurred expenses for medical care and attention and

may continue to do so in the future. (Exhibit B, Complaint, First Count, Paragraph 6.) The

complaint further alleges plaintiff sustained a loss of earnings to her financial detriment.

                                                     3
                             MORRISON MAHONEY LLP • COUNSELLORS AT LAW
              FOUR STAMFORD PLAZA, SUITE 403, 107 ELM STREET • STAMFORD, CONNECTICUT 06902
                                      (203) 965-4900 • JURIS NO. 436691
   Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 34 of 59




(Exhibit B, Complaint, First Count, Paragraph 7.) The complaint further alleges that plaintiff's

ability to enjoy and carryout life's activities has been impaired. (Exhibit B, Complaint, First

Count, Paragraph 8.) The complaint further alleges recklessness as to Defendant Marcelo

Zapata wherein plaintiff is seeking double or treble damages pursuant to Connecticut General

Statute section 14-295. (Exhibit B, Complaint, Second Count, Paragraph 8 and Amount in

Demand.)

       6.      The State Action is a civil action of which this Court has original jurisdiction

under 28 U.S.C. § 1332 because (1) the place of formation and principal place of business of the

limited liability company, Joshua Transportation, LLC, and the citizenship of the individual

defendant, Marcelo Zapata, are wholly diverse from the citizenship of the Plaintiff; and (2) the

amount in controversy, exclusive of interest and costs, likely exceeds Seventy-Five Thousand

Dollars ($75,000.00). Removal of this action to this Court is proper pursuant to 28 U.S.C. §

1441 et seq.

       7.      Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is filed with this Court

within thirty (30) days after receipt by the defendants, Joshua Transportation, LLC and Marcelo

Zapata, of the Summons and Complaint setting forth the claims for relief upon which the action

is based.

       8.      The Defendants have complied with the procedural requirements for removal as

set forth in 28 U.S.C. § 1446.




                                                      4
                              MORRISON MAHONEY LLP • COUNSELLORS AT LAW
               FOUR STAMFORD PLAZA, SUITE 403, 107 ELM STREET • STAMFORD, CONNECTICUT 06902
                                       (203) 965-4900 • JURIS NO. 436691
   Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 35 of 59




       9.       The Superior Court for the Judicial District of Fairfield at Bridgeport is located

within the District of Connecticut, and, therefore, venue is proper pursuant to 28 U.S.C. § 86,

because it is the "district and division embracing the place where such action is pending." 28

U.S.C. § 1441(a).

       10.      A copy of the written notice required by 28 U.S.C. § 1446(d) is attached hereto

as Exhibit D.

       WHEREFORE, the Defendants respectfully remove this action from the Superior Court

of Connecticut, Judicial District of Fairfield at Bridgeport, to this Court pursuant to 28 U.S.C. §

1332 and U.S.C. § 1441.

                                                        DEFENDANTS,
                                                        JOSHUA TRANSPORTATION, LLC AND
                                                        MARCELO ZAPATA


                                                By:     /s/ Gina M Hall
                                                        Gina M. Hall
                                                        ghall@morrisonmahoney.com
                                                        ct26885
                                                        Morrison Mahoney LLP
                                                        One Constitution Plaza, 10th Floor
                                                        Hartford, CT 06103-1810
                                                        Phone: 860-616-4441
                                                        Fax:      860-244-3800




                                                       5
                               MORRISON MAHONEY LLP • COUNSELLORS AT LAW
                FOUR STAMFORD PLAZA, SUITE 403, 107 ELM STREET • STAMFORD, CONNECTICUT 06902
                                        (203) 965-4900 • JURIS NO. 436691
   Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 36 of 59




                                         CERTIFICATION

        I hereby certify that on this same date, a copy of the foregoing was filed electronically
and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent
by e-mail to all parties by operation of the Court's electronic filing system or by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may
access this filing through the Court's CM/ECF System.


       The foregoing was further served by U.S. Mail, postage pre-paid, to:


Counsel for Plaintiff
Attorney Joseph DeLucia
DeLucia & Levine, LLC
1875 Park Avenue
Bridgeport, CT 06604

                                                             Is! Gina M Hall
                                                            Gina M. Fall (CT26885)




                                                      6
                              MORRISON MAHONEY LLP • COUNSELLORS AT LAW
               FOUR STAMFORD PLAZA, SUITE 403, 107 ELM STREET • STAMFORD, CONNECTICUT 06902
                                       (203) 965-4900 • JURIS NO. 436691
Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 37 of 59




               EXHIBIT A
 Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 38 of 59




                         UNITED STATES DISTRICT COURT
                                   FOR THE
                           DISTRICT OF CONNECTICUT



ELIZABETH GREEN                                           CIVIL ACTION NO: CA.SENUMBER
     Plaintiff,

             v.

JOSHUA TRANSPORTATION, LLC AND                            Date: January 8, 2019
MARCELO ZAPATA,

      Defendants.


                                         AFFIDAVIT

 I, Ingrid Paredes, have personal knowledge of the facts contained herein;

 1.    I am over the age of 18 and I understand the obligations of an oath;

 2.    I am the wife of Marcelo Zapata and co-owner of Joshua Transportation, LLC;

 3.    Marcelo Zapata is a co-owner of Joshua Transportation, LLC;

 4.     Joshua Transportation LLC was formed in the State of Virginia and has a principal
 place of business located at 9723 Lomond Drive, Manassas, VA 20109 formerly located at
 7211 Royal Fern Circle, Apt 304, Manassas, VA 20111;

 5.    I picked-up/received a certified mail envelope at the U.S. Post Office in Manassas,
 VA addressed to Joshua Transportation, LLC, tracking number 70171000000028751263, on
 December 12, 2018 which contained a Summons and Complaint entitled Elizabeth Green v.
 Joshua Transportation, LLC and Marcelo Zapata. (See attached notice from the U.S. Postal
 Service marked as Exhibit A.);

 6.     I also picked-up/received a certified mail envelope at the U.S. Postal Office in
 Manassas, VA addressed to Marcelo Zapata, tracking number 70171000000028750006, on
 December 18, 2018 on Marcelo Zapata's behalf which contained a Summons and Complaint
 entitled Elizabeth Green v. Joshua Transportation, LLC and Marcelo Zapata. (See attached
 notice from the U.S. Postal Service marked as Exhibit A.);


                                                  1
                          MORRISON MAHONEY LLP • COUNSELLORS AT LAW
           FOUR STAMFORD PLAZA, SUITE 403, 107 ELM STREET • STAMFORD, CONNECTICUT 06902
                                   (203) 965-4900 • JURIS NO. 436691
Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 39 of 59




   7.   The information contained in this Affidavit is true and accurate to the best of my
   knowledge and belief.


                                                                               ----              11)
                                                By:                            •      tV   e,   ICffra.   5
                                                                         des




Subscribed and sworn to before me this        q     day of January, 2019.



/ItM
No   Public
My Commission Expires on     a../.3 12.02g
                        WAWA SUWEYKOIN1
                           NO      MUG
                            REG. #7714311
                       COMONINEALTH OF MINK
               PIM COMMISSION WPM JAYSt, MR




                                                    2
                            MORRISON MARONEY LLP • COUNSELLORS AT LAW
             FOUR STAMFORD PLAZA, SUITE 403, 107 ELM STREET • STAMFORD, CONNECTICUT 06902
                                     (203) 965-4900 • JURIS NO. 436691
Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 40 of 59




               EXHIBIT A
Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 41 of 59
                                                                                 .01LTE


                                                        usps.com




                                                 70171000000028751263

                                                 Delivered:
                                                 MANASSAS, VA 20111 on
                                                 December 12, 2018 at 5:00 pm




                                                 70171000000028750006

                                                 Delivered:
                                                 MANASSAS, VA 20111 on
                                                 December 18, 2018 at 12:39...




                                      <        >                       M
Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 42 of 59




               EXHIBIT B
                             Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 43 of 59

 SUMMONS - CIVIL                                                           STATE OF CONNECTICUT
 JD-CV-1 Rev, 6-11                                                                                                                        See page 2 for instructions
 C.G.S. §§ 51.346, 51.347, 51.349, 61-350, 52-45a,                          SUPERIOR COURT
 52-48, 52-259, P.B. Secs. 3.1 through 3-21, 8.1                               wwwitid.cf.gov
      "X" if amount, legal interest or property in demand, not including interest and                                       TO: Any proper officer; BY AUTHORITY OF THE
       costs Is less than $2,500.                                                                                           STATE OF CONNECTICUT, you are hereby
fri "X" if amount, legal interest or property in demand, not including interest and                                         commanded to make due and legal service of
L=:-.1 costs is $2,500 or more.                                                                                             this Summons and attached Complaint.
       "X" if claiming other relief in addition to or in lieu of money or damages.

 Address of court clerk where writ and other papers shall be filed (Number, street, town and zip code)        Telephone number of clerk (with   Return Date (Must be a Tuesday)
 (C.G.S. §§ 51.346, 51-350)                                                                                   area code)
 1061 MAIN STREET, BRIDGEPORT, CT 06604                                                                       ( 203 )579-6527                   DECEMBER                     25 , 2 018
                                                                                                                                                                        7557"     steer
0    Judicial District                                         At (Town in which writ is returnable) (C.G S, §§ 51.346, 51-349)                 Case type code (See list on page 2)
Ei Housing Session                         C'A'
                                           Number;             FAIRFIELD AT BRIDGEPORT                                                           Major: V                Minor: 01
For the Plaintiff(s) please enter the appearance of:
Name and address of attorney, law firm or plaintiff if self-represented (Number, street. town and zip code)                                     Juns number (to be enterer' by attorney only)
DE LUCIA & LEVINE, LLC, 1875 PARK AVENUE, BRIDGEPORT, CT 06604                                                                                  423900
-Telephone number (with area code)                             Signature of Plaintiff (If self-represented)
 ( 203) 331-1900
 Number of Plaintiffs:                         Number of Defendants: 2                                Form JD-CV-2 attached for additional parties
     Parties               Name (Last, First, Middle initial) and Address of Each party (Number; Street; P.O. Box; Town; State; Zip; Country, if not USA)
                         Namo: GREEN, ELIZABETH                                                                                                         P-01
      First
                         Address: 262 GODDARD AVENUE, BRIDGEPORT, CT 06610
     Plaintiff

                         Name:                                                                                                                                                          P-02
    Additional
                         Address:
     Plaintiff

                         Name:                                                                                                                                                          D-50
      First                         JOSHUA TRANSPORTATION, LLC
    Defendant            Address: 7211 ROYAL FERN CIRCLE, APT, 304, MANASSAS, VA 20111


    Additional           Name: ZAPATA, MARCELO                                                                                                                                          D-51
                         Address: 7211 ROYAL FERN CIRCLE, APT. 304, MANASSAS, VA 20111
    Defendant

                         Name:                                                                                                                                                          D-52
    Additional
    Defendant            Address:

                         Name:                                                                                                                                                          0-53
    Additional
                         Address:
    Defendant

 Notice to Each Defendant
 1. YOU ARE BEING SUED. This paper is a Summons in a lawsuit. The complaint attached to these papers states the claims that each plaintiff is making
     against you in this lawsuit.
 2. To be notified of further proceedings, you or your attorney must file a form called an "Appearance" with the clerk of the above-named Court at the above
     Court address on or before the second day after the above Return Date. The Return Date is not a hearing date. You do not have to come to court on the
     Return Date unless you receive a separate notice telling you to conic to court.
 3. If you or your attorney do not file a written "Appearance" form on time, a judgment may be entered against you by default. The "Appearance" form may be
     obtained at the Court address above or at www.jud.ctgoy under "Court Forms,"
 4. If you believe that you have insurance that may cover the claim that is being made against you in this lawsuit, you should immediately contact your
     insurance representative. Other action you may have to take is described in the Connecticut Practice Book which may be found in a superior court law
     library or on-line at www.juti.cl,gov under "Court Rules."
 5. If you have questions about the Summons and Complaint, you should talk to an attorney quickly. The Clerk of Court is not allowed to give advice on
     legal questions,
                                                                                          Name of Person signing at Left                      Date signed
 Signed (Sign and "X" proper box)
                                  12..)
                                                                  El  Commissioner of the
                                                                ri--1 Superior Court      JOSEPH     DE  LUCIA                                12/03/2018
                                                                L j Assistant Clerk
                                                                                                                                         For Court Use Only
 If this Summons is signed by a Clerk:
 a. The signing has been done so that the Plaintiff(s) will not be denied access to the courts.                                   File Date
 b. It is the responsibility of the Plaintiff(s) to see that service is made in the manner provided by law.
 c. The Clerk is not permitted to give any legal advice in connection with any lawsuit.
 d. The Clerk signing this Summons at the request of the Plaintiff(s) is not responsible in any way for any errors or omissions
     in the Summons, any allegations contained in the Complaint, or the service of the Summons or Complaint.
                                     Signed (Self-Represented Plaintiff)                                                    Date
 I certify I have read and
 understand the above:
 Name and address of person recognized to prosecute in the amount of $250
 V.T. INTELISANO, 1875 PARK AVENUE, BRIDGEPORT, CT 06604
 Signed (Official taking recognizance ' ' proper box)    ci Commissioner of the
                                                                                             L Superior Court               Dale
                                                                                                                            12/03/2018
                                                                                                                                                    Docket Number

                                                                                                  Assistant Clerk

                                                                                       (Page '1 of 2)
                          Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 44 of 59




                             RET. 4TH TUESDAY, DECEMBER, 2018                        SUPERIOR COURT

                             ELIZABETH GREEN                                         J.D. OF FAIRFIELD

                             VS.                                                     AT BRIDGEPORT

                             JOSHUA TRANSPORTATION, LLC
                             AND MARCELO ZAPATA                                      DECEMBER 3, 2018

                                                                COMPLAINT

                             FIRST COUNT:

                                    1.      On or about August 28, 2018 at approximately 10:48 p.m., the

                             Plaintiff, Elizabeth Green, was the operator of a motor vehicle which was

                             proceeding south in the center lane of travel on Interstate 95, a public highway, in

                             Milford, Connecticut.

                                   2.       At that time, the Defendant, Joshua Transportation, LLC, was the

                             owner of a motor vehicle operated by the Defendant, Marcelo Zapata, which was

                             proceeding south in the left lane of travel also on Interstate 95 in Milford,

                             Connecticut.

                                    3.      At all times mentioned herein, the Defendant, Marcelo Zapata, was

                             the agent, servant, and/or employee of the Defendant, Joshua Transportation,

                             LLC, and he was acting within the course and scope of his agency and/or

                             employment.


De Lucia & Levine, LLC
    1875 Park Avenue
  Bridgeport, CT 06604

  Phone: (203) 331-1900


  Juris #423900
                          Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 45 of 59




                                       4.   As the Plaintiffs vehicle was proceeding south in the center lane of

                             travel, it was struck on the left side by the vehicle operated by the Defendant,

                             Marcelo Zapata, which entered the center lane of travel from the left lane of

                             travel.

                                       5.   As a result thereof, the Plaintiff, Elizabeth Green, suffered injuries

                             of a serious, painful and permanent nature in that she sustained an acute

                             musculoligamentous strain of the cervical and lumbosacral spine; anxiety and a

                             general shock to her nervous system.

                                       6.   As a result, the Plaintiff incurred expenses for medical care and

                             attention and may continue to do so in the future.

                                       7.   In addition, the Plaintiff sustained a loss of earnings to her financial

                             detriment.

                                       8.   Furthermore, the Plaintiff's ability to enjoy and carryout life's

                             activities has been impaired.

                                       9.   The injuries and damages suffered by the Plaintiff were a result of

                             the negligence and carelessness of the Defendants acting through the

                             Defendant, Marcelo Zapata, in that he failed to keep his vehicle under proper

                             control; in that he failed to keep a proper lookout; in that he failed to stop and/or

                             turn his motor vehicle in time to avoid a collision; in that he failed to sound his

De Lucia & Levine, LLC
    1876 Park Avenue
  Bridgeport, CT 06601


  Phone: (203) 331.1900


  Juris #423900
                          Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 46 of 59




                             horn or give any timely signal or warning of his approach; in that he operated his

                             vehicle at an unreasonable, improper and excessive rate of speed in violation of

                             §14-218a of the Connecticut General Statutes; in that he made an unsafe lane

                             change in violation of §14-236 of the Connecticut General Statutes; and in that

                             he failed to brake in a timely manner.



                             SECOND COUNT:

                                       1.   On or about August 28, 2018 at approximately 10:48 p.m., the

                             Plaintiff, Elizabeth Green, was the operator of a motor vehicle which was

                             proceeding south in the center lane of travel on Interstate 95, a public highway, in

                             Milford, Connecticut.

                                       2.   At that time, the Defendant, Marcelo Zapata, was the operator of a

                             motor vehicle which was proceeding south in the left lane of travel also on

                             Interstate 95 in Milford, Connecticut.

                                       3.   As the Plaintiff's vehicle was proceeding south in the center lane of

                             travel, it was struck on the left side by the vehicle operated by the Defendant,

                             Marcelo Zapata, which entered the center lane of travel from the left lane of

                             travel,



De Lucia & Levine, LLC
    1875 Pork Avenue
  Bridgeport, CT 06601


  Phone: (203) 331.1900


  Juris #423900
                          Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 47 of 59




                                    4.     As a result thereof, the Plaintiff, Elizabeth Green, suffered injuries

                             of a serious, painful and permanent nature in that she sustained an acute

                             musculoligamentous strain of the cervical and lumbosacral spine; anxiety and a

                             general shock to her nervous system.

                                    5.     As a result, the Plaintiff incurred expenses for medical care and

                             attention and may continue to do so in the future.

                                    6.     In addition, the Plaintiff sustained a loss of earnings to her financial

                             detriment.

                                    7.     Furthermore, the Plaintiff's ability to enjoy and carryout life's

                             activities has been impaired.

                                    8.     The injuries and damages suffered by the Plaintiff were a result of

                             the recklessness of the Defendant, Marcelo Zapata, in that he            deliberately

                             and/or with reckless disregard, operated said vehicle at an unreasonable,

                             improper and excessive rate of speed having regard to the curves, width, traffic

                             and use of said highway and the intersection of said streets and the weather

                             conditions then and there existing in violation of §14-218a of the Connecticut

                             General Statutes which was a substantial factor in causing the Plaintiffs injuries.

                                    Wherefore, the Plaintiff claims monetary damages within the jurisdiction of

                             the Court.

De Lucia & Levine, LLC
   1875 Park Avenue
  Bridgeport, CT 00604


  Phone: (203) 331.1900


  Juris #423900
                                Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 48 of 59




                                                                     THE PLAINTIFF

                                                                                        L.)
                                                                    By
                                                                     JOSEPH DE LUCIA
                                                                     DE LUCIA & LEVINE, LLC
                                                                     1875 Park Avenue
                                                                     Bridgeport, CT 06604
                                                                     (203) 331-1900
                                                                     Juris No. 423900




De Lucia & Devine. LDC
    7 7i Pat k Avomo
  13Eid•tvimmi . cr ih;,;().1

  Phone: (2(Ki1      1.1 am


    uric #,I23900
                                     Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 49 of 59




                                        RET. 4TH TUESDAY, DECEMBER, 2018                    SUPERIOR COURT

                                        ELIZABETH GREEN                                     J.D. OF FAIRFIELD

                                        VS.                                                 AT BRIDGEPORT

                                        JOSHUA TRANSPORTATION, LLC
                                        AND MARCELO ZAPATA                                  DECEMBER 3, 2018


                                                                    AMOUNT IN DEMAND

                                              The amount, legal interest or property in demand is FIFTEEN THOUSAND

                                        AND NO/100 ($15,000.00) DOLLARS or more exclusive of interest and costs.

                                              The Plaintiff claims double or treble damages pursuant to Connecticut

                                        General Statutes §11-295 as to the Defendant, Marcelo Zapata, only.

                                                                               THE PLAINTIFF


                                                                               By
                                                                                JOSEPH DE LUCIA
                                                                                DE LUCIA & LEVINE, LLC
                                                                                1875 Park Avenue
                                                                                Bridgeport, CT 06604
                                                                                (203) 331-1900
                                                                                Juris No. 423900




j).•
         I ••,,".", Poll; N•, Tv.•
       t'o
   Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 50 of 59




                           OFFICER'S RETURN TO COURT

STATE OF CONNECTICUT:
                   : SS. WETHERSFIELD                        DECEMBER 3, 2018
COUNTY OF HARTFORD :



       Then and by virtue hereof and by direction of the Plaintiffs attorney, I
made due and legal service upon the within named non-resident Defendant,
JOSHUA TRANSPORTATION, LLC, by leaving a true and attested copy of the
within original WRIT SUMMONS-CIVIL, COMPLAINT, AMOUNT IN DEMAND, at
the office of the Commissioner of Motor Vehicles for the State of Connecticut, at
least twelve days before the session of the Court to which this writ is returnable.
Said Commissioner of Motor Vehicles of the State of Connecticut is the duly
authorized agent and attorney for the within named non-resident Defendant.


      And then thereafter and by virtue hereof and by direction of the Plaintiff's
attorney, I made due and legal service upon the within named non-resident
Defendant, MARCELO ZAPATA, by leaving a true and attested copy of the
within original WRIT SUMMONS-CIVIL, COMPLAINT, AMOUNT IN DEMAND, at
the office of the Commissioner of Motor Vehicles for the State of Connecticut, at
least twelve days before the session of the Court to which this writ is returnable.
Said Commissioner of Motor Vehicles of the State of Connecticut is the duly
authorized agent and attorney for the within named non-resident Defendant.




                                                                                 1
  Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 51 of 59




      And afterwards, I deposited in the Post Office, postage paid, certified mail,
return receipt requested, a true and attested copy of the within original WRIT
SUMMONS-CIVIL, COMPLAINT, AMOUNT IN DEMAND, with my doings
thereon endorsed, addressed to the within named non-resident Defendant,
JOSHUA TRANSPORTATION, LLC, 7211 ROYAL FERN CIRCLE, APT. 304,
MANASSAS, VA 20111.
                      SUPPLEMENTAL RETURN TO FOLLOW


      And afterwards, I deposited in the Post Office, postage paid, certified mail,
return receipt requested, a true and attested copy of the within original WRIT
SUMMONS-CIVIL, COMPLAINT, AMOUNT IN DEMAND, with my doings
thereon endorsed, addressed to the within named non-resident Defendant,
MARCELO ZAPATA, 7211 ROYAL FERN CIRCLE, APT. 304, MANASSAS, VA
20111.
                   SUPPLEMENTAL RETURN TO FOLLOW

      The within is the original WRIT SUMMONS-CIVIL, COMPLAINT,
AMOUNT IN DEMAND, with my doings thereon endorsed.


                                                ATT



FEES:
SERVICE:      $       60.00                    JOHN .A.EPI Q, JR.
TRAVEL:                9.00                    STAT MARSHAL.,
PAGES:                28.00                    HAR FORD COUNTY
DMV:                  40.00                        :N...,__    ..)
POSTAGE:              22.00
ENDORSEMENTS:          5.20

TOTAL:              $164,20



                                                                                 2
   Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 52 of 59




                        SUPPLEMENTAL RETURN


RETURN DATE: DECEMBER 25, 2018              : SUPERIOR COURT


GREEN, ELIZABETH                            : JD OF FAIRFIELD

VS.                                         : AT BRIDGEPORT


JOSHUA TRANSPORTATION, LLC                  : DECEMBER 3, 2018
ZAPATA, MARCELO


      And afterwards, on the 17th day of December, 2018, I received the
annexed certified green card return receipt 7017 1000 0000 2875 1263
addressed to JOSHUA TRANSPORTATION, LLC, 7211 ROYAL FERN CIRCLE,
APT. 304, MANASSAS, VA 20111 from the U.S. Postal Service.

                                          ATTEST:




                                          JOH    L LITO, JR.
                                          STATE M RSHAL
                                          HARTFO a D COUNTY
Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 53 of 59




                                                                                     First-Ciass Mail
                                                                                     Postage & Fees Paid




                   9590 94U2 4421 8248 7358 26
                                              A                                      USPS
                                                                                     Permit No. G-19




                 United States    • Sender. Please print your name, address, and ZIF+4° in this box•
                 Postal Service
                                            State Marshal's Office
                                               69 Walnut Street
                                                 P.O. Box 305
                                          New Britain, CT 06050-0305
                                       PLEASE RETURN AFTER 7 DAYS
Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 54 of 59




                  ''$ENDER1              al'Eli UW410                                        ssccTIoitow. etivtOk
                   11 Complete items 1, 2, and 3.                        A. Signature
                                                                                                                              0 Agent
                   cl Print your name and address on the reverse         X,.
                      so that we can return the card to you.                                                                 0 Addressee
                                                                         B. Recei          y7(Pri f cf Na                C. Date of Delivery
                   alAttach this card to the back of the mailpiece,
                     or on the front if space permits.                 —17)(N11-76.                1 frre
                  1. Article Addressed to:                              D. Isseielively address different from item 1? 0 Yes
                                                                           If YES, enter delivery address below:       ❑ No

                        Joshua Transportation, LLC
                        7211 Royal Fern Circle, Apt. 304
                        Manassas, VA 20111

                                                                       3. SerV e Type                               0 Priority Mail Express®

                        111111
                            11111111111111111111[
                                      111111
                                         11,11111
                           9590 9402 4421 8248 7358 26
                                                                                  signatioe
                                                                           ArKitt Signature Restricted Delivery
                                                                       ',idertified Mail®
                                                                       0 Certified Mail Restricted Delivery
                                                                                                                    0 Registered
                                                                                                                    0 Registered Mail Restricted
                                                                                                                      Delivery
                                                                                                                    0 Return Receipt far
                                                                           Collect on Delivery                        Merchandise
                        erriere Number (Transfer from service label)   CI Collect co Delivery Restricted Delivery   0 Signature Corainnationv.
                                                                                                                    0 Signature Confirmation
                      7017 1000 0000 2875 1263                                    'tail Restricted Delivery           Restricted Delivery

                  PS Form 3811, July 2015 PSN 7530-02-000-9053                                                  Domestic Return Receipt
Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 55 of 59




               EXHIBIT C
                           Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 56 of 59


APPEARANCE                                                                   STATE OF CONNECTICUT
JD-CL-12 Rev, 1-12                                                                                                                            Instructions — See Back/Page 2
P.B. §§ 3-1 thru 3-6, 3-8, 10-13, 25A-2                                         SUPERIOR COURT
                                                                                        www.jud.ct.gov
Notice To Self-Represented Parties
A self-represented party is a person who represents himself or herself. If you are a self-
represented party and you filed an appearance before and you have since changed your address,
you must let the court and all attorneys and self-represented parties of record know that you have                                             Return date
changed your address by checking the box below:                                                                                                Dec -25-2018
El I am filing this appearance to let the court and all attorneys and self-represented                                                         Docket number
     parties of record know that I have changed my address. My new address is below.                                                           FBT-CV-XX-XXXXXXX-S
Name of case            (Full name ofPlaintiff vs. Full name of Defendant)

GREEN, ELIZABETH v. JOSHUA TRANSPORTATION, LLC Et Al
                                                            Address of Court (Number, street, town and zip code)
Judicial Housing Small         Geographic
District Session Claims Area number
                                                    1061 MAIN                 STREET BRIDGEPORT, CT 06604
Scheduled Court date (Criminal/Motor Vehicle Matters)



Please Enter the Appearance of
Name of self-represented party (See "Notice to Self-Represented Parties" at top), or name of official, firm, professional corporation, or individual Juris number of attorney or firm
attorney

MORRISON MAHONEY LLP                                                                                                                                         404459
Mailing Address (Number, street) (Notice to attorneys and law firms - The address to which papers will be mailed from the   Post office box          Telephone number (Area code first)
court is the one registered or affiliated with your furls number. That address cannot be changed in this form.)

ONE CONSTITUTION PLAZA 10TH FLOOR                                                                                                                     860-616-4441
City/town                                         State       Zip code                  Fax number (Area code first)        E-mail address
HARTFORD                                           CT          06103                     860-244-3800                       ghall@morrisonmahoney.com
in the case named above for: ('x" one of the following parties; if this is a Family Matters case, also indicate the scope of your appearance)
  [1] The Plaintiff (includes the person suing another person).
  ❑ All Plaintiffs.
  n The following Plaintiff(s) only:
  ❑ The Defendant (includes the person being sued or charged with a crime).
 El The Defendant for the purpose of the bail hearing only (in criminal and motor vehicle cases only).
  Fic All Defendants.
  ❑ The following Defendant(s) only:
 El Other (Specify):
  ❑ This is a Family Matters case and my appearance is for: ("x" one or both)
          ❑ matters in the Family Division of the Superior Court                ❑ Title IV-D Child Support matters
Note: If other counsel or a self-represented party has already filed an appearance for the party or parties "x'd" above, put
       an "x" in box 1 or 2 below:
1. ❑ This appearance is in place of the appearance of the following attorney,
        firm or self-represented party on file (P.B. Sec. 3-8):
                                                                                                                                   (Name and Juris Number)
2.   E This appearance is in addition to an appearance already on file.
I agree to accept papers (service) electronically in this case under Practice Book Section 10-13                                                                 El Yes               No
Signed (Individual attorney or self-represented party)                                 Name of person signing at left (Print or type)                            Date sign
                                                                                                                                                                      signed
                                                                                                                                                                         i ed
• 414750                                                                                GINA MARIE HALL                                                          Dec 2     2018

Certification
I certify that a copy of this document was mailed or delivered electronically or non-electronically on (date) Dec 21 2018        to all attorneys
and self-represented parties of record and that written consent for electronic delivery was received from all attorneys and self-represented
parties receiving electronic delivery.
Name and address of each party and attorney that copy was mailed or delivered to*                                      For Court Use Only
 DELUCIA & LEVINE LLC -1875 PARK AVENUE/BRIDGEPORT, CT 06604




Signed (Signature of filer)                          Print or type name of person signing                 Date signed             Telephone number
• 414750                                              GINA MARIE HALL                                      Dec 21 2018             860-616-4441
*If necessary, attach an additional sheet or sheets with the name of each party and the address which the copy was mailed or delivered to.
               Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 57 of 59


                       Continuation of JDCL12 Appearance Form for FBT-CV-XX-XXXXXXX-S

                              Submitted By MORRISON MAHONEY LLP (404459)

                                Additional Party(ies) (Continued from JDCL12)


For these party(ies)

Pty# D-01 JOSHUA TRANSPORTATION, LLC

Pty# D-02 MARCELO ZAPATA
                                          ***** End of Party List *****
Case 3:19-cv-00050-VLB Document 1 Filed 01/10/19 Page 58 of 59




               EXHIBIT D
           Case 3:19-cv-00050-VLB
You have successfully e-filed!    Document 1 Filed 01/10/19 Page 59 of 59 Page 1 of 1


                                       'nnecticut Judicial Branch
                                         or Court E-Filing
Attorney/Firm: MORRISON MAHONEY LLP (404459)                                      E-Mail: kcunningham@morrisonmahoney.com Logout
Hide Instructions                               You have successfully e-filed!
Instructions: The information about the item you filed is on this confirmation page. You must print a copy of this page for your records.
Choose Print This Page at the top of the page to print your copy.

Choose E-File Another Pleading/Motion/Other on this Case to go back to the Select a Motion page to choose another document name
and file another document.

Choose Return to Superior Court E-Filing Menu to go back to the menu page.

Choose Return to Case Detail to look at the documents filed in this case or to file a reclaim in this case.


                                                               Print This Page         1

                   Confirmation of E 'filed Transaction (print this page for your records)
           Docket Number:                             FBT-CV-XX-XXXXXXX-S
           Case Name:                                 GREEN, ELIZABETH v. JOSHUA TRANSPORTATION, LLC Et Al
           Type of Transaction:                       Pleading/Motion/Other document
           Date Filed:                                Jan-10-2019
           Motion/Pleading by:                        MORRISON MAHONEY LLP (404459)
           Document Filed:                            104.00 NOTICE OF REMOVAL TO FEDERAL DISTRICT COURT


           Date and Time of Transaction:               Thursday, January 10, 2019 11:21:41 AM




                                   E-File Another Pleading/Motion/Other document on this Case

                               Return to Civil / Family Menu           11          Return to Case Detail




                                              Copyright © 2019, State of Connecticut Judicial Branch




https://efile.eservicesjud.ct.gov/motion/EFileConfirmation.aspx?cm=4147904&UnID-23...                                         1/10/2019
